Name: Council Regulation (EC) NoÃ 693/2008 of 8Ã July 2008 amending Regulation (EC) NoÃ 974/98 as regards the introduction of the euro in Slovakia
 Type: Regulation
 Subject Matter: monetary relations;  Europe;  monetary economics
 Date Published: nan

 24.7.2008 EN Official Journal of the European Union L 195/1 COUNCIL REGULATION (EC) No 693/2008 of 8 July 2008 amending Regulation (EC) No 974/98 as regards the introduction of the euro in Slovakia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 123(5) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Whereas: (1) Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (2) provides for the substitution of the euro for the currencies of the Member States which fulfilled the necessary conditions for the adoption of the single currency at the time when the Community entered the third stage of economic and monetary union. (2) Council Regulation (EC) No 2596/2000 (3) amended Regulation (EC) No 974/98 to provide for the substitution of the euro for the currency of Greece. (3) Council Regulation (EC) No 2169/2005 (4) amended Regulation (EC) No 974/98 in order to prepare for subsequent introductions of the euro in Member States which have not yet adopted the euro as the single currency. (4) Council Regulation (EC) No 1647/2006 (5) amended Regulation (EC) No 974/98 to provide for the substitution of the euro for the currency of Slovenia. (5) Council Regulation (EC) No 835/2007 (6) amended Regulation (EC) No 974/98 to provide for the substitution of the euro for the currency of Cyprus. (6) Regulation (EC) No 836/2007 amended Regulation (EC) No 974/98 to provide for the substitution of the euro for the currency of Malta. (7) According to Article 4 of the 2003 Act of Accession, Slovakia is a Member State with a derogation as defined in Article 122 of the Treaty. (8) Pursuant to Decision 2008/608/EC of 8 July 2008 in accordance with Article 122(2) of the Treaty on the adoption by Slovakia of the single currency on 1 January 2009 (7), Slovakia fulfils the necessary conditions for the adoption of the single currency and the derogation in favour of Slovakia is to be abrogated with effect from 1 January 2009. (9) The introduction of the euro in Slovakia requires the extension to Slovakia of the existing provisions on the introduction of the euro set out in Regulation (EC) No 974/98. (10) Slovakias changeover plan specifies that euro banknotes and coins should become legal tender in that Member State on the day of the introduction of the euro as its currency. Consequently, the euro adoption date and the cash changeover date should be 1 January 2009. No phasing-out period should apply. (11) Regulation (EC) No 974/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 974/98 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) Opinion of 3 July 2008 (not yet published in the Official Journal). (2) OJ L 139, 11.5.1998, p. 1. Regulation as last amended by Regulation (EC) No 836/2007 (OJ L 186, 18.7.2007, p. 3). (3) OJ L 300, 29.11.2000, p. 2. (4) OJ L 346, 29.12.2005, p. 1. (5) OJ L 309, 9.11.2006, p. 2. (6) OJ L 186, 18.7.2007, p. 1. (7) See page 24 of this Official Journal. ANNEX In the Annex to Regulation (EC) No 974/98, the following line is inserted between the entries for Slovenia and Finland: Member State Euro adoption date Cash changeover date Member State with a phasing-out period Slovakia 1 January 2009 1 January 2009 No